Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This Office action is in response to the amendment received on 02/08/2022. 

Response to Amendment
Applicant’s amendments to Claims have overcome all claim rejections under double patenting, 35 U.S.C. § 102, 103 previously set forth in the Non-Final Office action mailed on 11/04/2021. Accordingly, all previous claim rejections have been withdrawn.


Allowable Subject Matter
Claims 1-26, 28-29, 35-40 and 42-43 are cancelled.
Claims 27, 30-34, 41, 44-56 are allowed.


REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 U.S.C. §112. The statement is not intended to necessarily state 

The cited prior art of record, Huang et al. (US 20130183814 A1; hereinafter “Huang”), Cha et al. (US 20170069630 A1; hereinafter “Cha”), Bhargava et al. (US 20190013199 A1; hereinafter “Bhargava”) have been found to be the closest prior art.

Regarding independent claims 27, 41 and 47:
Closest prior art of record does not disclose all the claim limitations of the independent claims including wherein the first source/drain structure includes a first epitaxial layer made of Si1-y-a-bGeaSnbM2y, where M2 is P or As, 0 < a, 0 < b, 0.01 ≤ (a + b) ≤ 0.1, and 0.01 ≤ y ≤ 0.1.
Dependent claims are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893